Title: John Wayles Eppes to Thomas Jefferson, 11 December 1817
From: Eppes, John Wayles
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Washington
Decr 11. 1817.
                    
                    I forwarded to you at the commencement of the Session the Message of the President—In the house of Representatives Spanish affairs have served as a barrel to occupy the whale and various motions have been made on that subject—I have conversed with several of the gentlemen who have been most prominent and find the objection object to be a recognition on the part of the United States of the Independence of the Spanish patriots—How far such a recognition on the part of the United States would be a just cause for war on the part of spain is a question—Perhaps a mere recognition without aid might not be—after however the difficulties experienced in prosecuting a war where all the injury was our own I should feel great reluctance in supporting any measure which might involve us even in support of our own principles—I understand too from high authority that in event of a Rupture between the U.S. and Spain it has been intimated in very direct terms that Spain would ask and receive the mediation of the allied powers and that they would propose the Mississippi as our boundary—
                    The President in his message as you will observe has called the attention of Congress to an amendment to the Constitution similar to one proposed by yourself—I am a member of the committee in the Senate but I confess I feel considerable difficulty on the subject—In other countries Internal improvement has followed population and wealth—The idea here appears to be to make internal improvement one of the means of producing it—It is a subject of great importance and I have no interest wish but to pursue the course best calculated to promote the interest of the United States—
                    I have put Francis to school in George Town—I have engaged a Spanish Gentleman here to give him lessons in Spanish every Saturday Evening—His attention for the present will be occupied with the languages including French and Spanish, Arithmetic in which he is entirely deficient, & Geography—I understand that the Spanish gentleman I have mentioned is of good family & Education—That accident reduced him to difficulties—He has married a fine woman & is keeping here a school for small children which affords a scanty support—I think it probable he might easily be induced to come to charlottesville and his wife would undertake to instruct young ladies for which she has the reputation of being well qualified—
                    As I passed through Richmond I left 40 dollars with Mr Gibson subject to your order to pay the boot for Mrs Eppes’s watch.
                    If it will be of any advantage to you to receive the public Documents of a general character I shall feel great pleasure in sending them on—
                    My respects and friendly wishes to Mrs Randolph and the family.
                    
                        Yours Sincerely
                        Jno: W: Eppes
                    
                